Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  140679(107)                                                                                             Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  LAURENCE G. WOLF, d/b/a
  LAURENCE WOLF PROPERTIES,
           Plaintiff-Appellant,
                                                                   SC: 140679
  v                                                                COA: 279853
  CITY OF DETROIT,
             Defendant-Appellee.
  _______________________________


        On order of the Chief Justice, the motion to extend the time for filing a brief
  amicus curiae by the Michigan Municipal League and the Michigan Townships
  Association is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2011                      _________________________________________
                                                                              Clerk